DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (JP 2013223000).
Regarding claims 1 and 19, Ogata discloses an antenna module (See fig. 1) comprising: a substrate (a multi-layer printed circuit board); a RF signal processing circuit 51 provided on the substrate; a ground electrode {22, 23} provided on the substrate above the RF signal processing circuit; one or more radiation electrodes 21 provided on the substrate above the ground electrode in such a manner as to overlap with the RF signal processing circuit at least partially in a plan view of the substrate; and a feed line 42 provided in an overlapping area where the one or more radiation electrodes and the RF signal processing circuit overlap, the feed line connecting the one or more radiation electrodes and the RF signal processing circuit, wherein the ground electrode includes a first ground pattern, a second ground pattern 23 provided above the first ground pattern and within the first ground pattern in the plan view (or 
Regarding claim 2, Ogata discloses as cited in claim 1.  Ogata further discloses the second ground pattern is provided only within the one or more radiation electrodes in the plan view (See fig. 1).
Regarding claim 4, Ogata discloses as cited in claim 1.  Ogata further discloses the RF signal processing circuit is provided within the substrate (See fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2013223000) in view of Ono (2012/0003946).
Regarding claims 3, 5 and 8-13, Ogata discloses as cited in claims 1-2 and 4.  Ogata further discloses the RF signal processing circuit is provided within the substrate (See fig. 1).  However, Ogata does not explicitly mention that the one or more radiation electrodes include a plurality of radiation electrodes, and the plurality of radiation .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2013223000) & Ono (2012/0003946) as applied to claim 5 above, and further in view of Lin (2005/0195110).
Regarding claim 6, Ogata & Ono disclose as cited in claim 5.  Ono further discloses a portion of the substrate 106 between the feed element and the parasitic element and a portion of the substrate 107 between the feed element and the ground electrode (See fig. 2).  However, they do not mention that a material of the portion of the substrate between the feed element and the parasitic element is different from a material of the portion of the substrate between the feed element and the ground electrode.  Since Lin teaches a similar antenna module, wherein a material of the portion of the substrate 108 between the feed element and the parasitic element and a material of the portion of the substrate 110 between the feed element and the ground electrode may comprise various materials in order to achieve a wide range of dielectric .
Claims 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2013223000) in view of Flammer (8,619,805).
Regarding claim 7, Ogata discloses as cited in claims 1-2 and 4.  However, Ogata does not explicitly mention that the RF signal processing circuit includes 36a phase shifter circuit configured to shift a phase of a radio frequency signal, an amplifier circuit configured to amplify a radio frequency signal having a shifted phase, and a switching element configured to switch between feeding and not feeding of an amplified radio frequency signal to the one or more radiation electrodes.  Since a RF signal processing circuit (i.e. transceiver circuit) includes 36a phase shifter circuit configured to shift a phase of a radio frequency signal, an amplifier circuit configured to amplify a radio frequency signal having a shifted phase, and a switching element (i.e. antenna switch such as T/R switch) configured to switch between feeding and not feeding of an amplified radio frequency signal to the one or more radiation electrodes (i.e. switching between transmit and receive signals) is known in the art as shown by Flammer (See fig. 2 and col. 6 line 40 to col. 7 line 12); therefore, it would have been obvious to one skilled in the art to .
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2013223000) & Ono (2012/0003946) as applied to claims 3 and 5 above, and further in view of Flammer (8,619,805).
Regarding claims 15 and 17, Ogata & Ono disclose as cited in claims 3 and 5.  However, they do not mention that the RF signal processing circuit (See Ogata, figure 1) includes 36a phase shifter circuit configured to shift a phase of a radio frequency signal, an amplifier circuit configured to amplify a radio frequency signal having a shifted phase, and a switching element configured to switch between feeding and not feeding of an amplified radio frequency signal to the one or more radiation electrodes.  Since a RF signal processing circuit (i.e. transceiver circuit) includes 36a phase shifter circuit configured to shift a phase of a radio frequency signal, an amplifier circuit configured to amplify a radio frequency signal having a shifted phase, and a switching element (i.e. antenna switch such as T/R switch) configured to switch between feeding and not feeding of an amplified radio frequency signal to the one or more radiation electrodes (i.e. switching between transmit and receive signals) is known in the art as shown by Flammer (See fig. 2 and col. 6 line 40 to col. 7 line 12); therefore, it would have been obvious to one skilled in the art to configure the RF signal processing circuit disclosed by Ogata & Ono with such components (i.e. phase shifter, amplifier, antenna switch) as suggested by Flammer, for the advantage of allowing the transceiver to .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2013223000) & Ono (2012/0003946) & Lin (2005/0195110) as applied to claim 6 above, and further in view of Flammer (8,619,805).
Regarding claim 18, Ogata & Ono & Lin disclose as cited in claim 6.  However, they do not mention that the RF signal processing circuit (See Ogata, figure 1) includes 36a phase shifter circuit configured to shift a phase of a radio frequency signal, an amplifier circuit configured to amplify a radio frequency signal having a shifted phase, and a switching element configured to switch between feeding and not feeding of an amplified radio frequency signal to the one or more radiation electrodes.  Since a RF signal processing circuit (i.e. transceiver circuit) includes 36a phase shifter circuit configured to shift a phase of a radio frequency signal, an amplifier circuit configured to amplify a radio frequency signal having a shifted phase, and a switching element (i.e. antenna switch such as T/R switch) configured to switch between feeding and not feeding of an amplified radio frequency signal to the one or more radiation electrodes (i.e. switching between transmit and receive signals) is known in the art as shown by Flammer (See fig. 2 and col. 6 line 40 to col. 7 line 12); therefore, it would have been obvious to one skilled in the art to configure the RF signal processing circuit disclosed by Ogata & Ono & Lin with such components (i.e. phase shifter, amplifier, antenna switch) as suggested by Flammer, for the advantage of allowing the transceiver to generate/process signals as well as to properly switch between transmission and reception.

See PTO-892 for a listing of cited prior arts of record.

Response to Arguments
Applicant’s arguments, see Remark, filed 11/06/2020, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on Ogata (JP 2013223000).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN A TRAN/Primary Examiner, Art Unit 2648